Gilchrist, C. J.
The right of stoppage in transitu, is the right which one has who has sold goods on credit, in case of the insolvency of the vendee, to stop them on their passage before they come into the hands of the vendee. 2 Kent’s Com. 540.
It is nothing more than the extension of the right of lien, which by the common law the vendor has upon goods for the price, originally allowed in equity, and subsequently adopted as a rule of law. Shaw, C. J., Rowley v. Bigelow, 12 Pick. 318; Hodgson v. Loy, 7 T. R. 440; Tucker v. Humphrey, 1 M. & P. 392.
Goods are in transitu, and as such reclaimable by the vendor, if only in the hands of a middleman as a packer. Ellis v. Hunt, 3 T. R. 467. Or a warehouseman or forwarding agent. Nichells v. LeFeavre, 2 Bing. N. C. 81.
They cannot be said to have arrived at their final destination, so as to defeat the vendor’s right of stoppage, while *156they remain in the hands of the wharfinger or carrier, in that character, provided he he not the actual agent of the consignee beyond his duty as a mere wharfinger or carrier. Bartram v. Farebrother, 1 M. & Payne 526; Jackson v. Nichol, 5 Bing. N. C. 508.
The railroad agent at the depot had no authority to deliver the goods to Bacon. He had authority only to transport them to Concord; there they were to be forwarded to Bacon by such conveyances as he might furnish. In whose possession were they at Concord, if they had reached that place before Bacon had provided any conveyances from thence ? They would not have been actually delivered to Bacon.
In such cases, the question is whether the goods have arrived at their final destination, or are still in transitu.
In general, the transitu continues until the goods reach the place originally named by the vendee to the vendor, as the ultimate destination of the goods, and have come to the actual or constructive possession of the vendee. Jackson v. Nichol, 5 New Cases 516.
The right of stoppage in transitu is sufficiently exercised by a mere claim by the vendor, though no actual possession be taken. Mills v. Ball, 2 B. & P. 457.
The case of Williams v. Moore, 5 N. H. 235, goes on the ground that the carrier was the agent of the plaintiff and not of the purchaser; and, consequently, they could give no assent to the attachment, and the carrier had no authority to deliver the goods to them.
This case settles that it is unnecessary to inquire whether the goods were sold on time or not. The vendor had a lien for the price, a right to retain them until it was paid, and a right of stoppage in transitu, on the failure of the vendees.
In conformity, therefore, with the agreement of the parties, there must be

Judgment for the plaintiffs.